DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 2 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
inference component in claims 1 and 3;
setting component in claims 1, 5, and 6;
input component in claim 4; and
storage components in claims 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “inference component that acquires first information which the inference component utilizes to infer the type of the article” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of inferring the type of the article is performed by “inferring”.  There is no disclosure of any particular structure, either explicitly or inherently to perform the inferring the type of the article.  The use of the term “infer” is not adequate structure for performing the inferring the type of the article because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “infer” refers to making a conclusion based evidence and can be performed in any number of ways in hardware, software, or a combination of the two.  The specification does not provide sufficient details such that on of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “setting component that sets at least one of types of articles” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of sets at least one of types of articles is performed by “setting”.  There is no disclosure of any particular structure, either explicitly or inherently to perform the setting the types of articles.  The use of the term “sets” is not adequate structure for performing the setting the types of articles because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “sets” refers to designating a type or category for the articles, and can be performed in any number of ways in hardware, software, or a combination of the two.  The specification does not provide sufficient details such that on of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “input component to which the type of the article corresponding to the article image is input” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of inputting the type of the article is performed by “receiving”.  There is no disclosure of any particular structure, either explicitly or inherently to perform the inputting the type of the article.  The use of the term “receiving” is not adequate structure for performing the inputting the type of the article because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “receiving” refers to getting information on a selection of the type of the article, and can be performed in any number of ways in hardware, software, or a combination of the two.  The specification does not provide sufficient details such that on of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

storage component that stress at least one of the types of articles” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states the claimed function of storing information is performed by “storing”.  There is no disclosure of any particular structure, either explicitly or inherently to perform the storing information.  The use of the term “store” is not adequate structure for performing the storing information because it does not describe a particular structure for performing the function.  As would be recognized by those of ordinary skill in the art, the term “store” refers to a place to leave information for use at a later time, and can be performed in any number of ways in hardware, software, or a combination of the two.  The specification does not provide sufficient details such that on of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of inferring the type of the article, sets at least one of types of articles, inputting the type of the article, and storing information.  The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 7 recites “A checkout processing system, comprising: the article discrimination system according to claim 1”.  It is unclear if Claim 7 is meant to be written dependent on claim 1 and incorrectly recites a checkout processing system instead of the discrimination system, or if it is meant to be written in independent form and fails to recite each of the limitations of the independent claim.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:



wherein 
 
Claim 1 is directed to a series of steps for determining a type of article based on items that are available and items that are not available, which is a commercial interaction for sales activities and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of an imager, inference component, and setting component does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the imager, inference component, and setting component are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, an imager that captures an image, an inference component that acquires first information to infer a type of article from an article image, and a setting component that sets whether types of articles are available or not available, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.

Dependent Claims 3-7 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of 

or hardware).  Software per se is not patentable under § 101; therefore, the claimed invention does not fall within a statutory class of patentable subject matter.  See MPEP 2106.01.  Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  
Claims 3-7 are rejected based upon the same rationale, wherein the claim language does not include the required system components.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN Pat Pub No 109816439 “Gree”, in view of US Pat Pub No 2014/0219512 “Sasaki”.

As per Claim 1, Gree discloses an article discrimination system comprising: 
an imager that captures an image of an article to acquire an article image (Gree: Claim 6, an image acquisition module, configured to collect image data of fruits and vegetables); 
an inference component that acquires first information which the inference component utilizes to infer the type of the article from the article image and, based on the first information acquired, infers one or plural types for the type of the article from among an article type group (Gree: Claim 6, a classification module, configured to classify the image data by using the fruit and vegetable recognition model to obtain a category of fruits and vegetables to be priced, and Claim 8, the image data sets of each category of fruits and vegetables are input into a convolutional neural network model for training, and the convolutional neural network model is used for feature extraction through multiple convolutional layers and pooling layers, and the extracted feature representation maps through the fully connected layer). 

Gree fails to disclose an article discrimination system, comprising:
a setting component that sets at least one of types of articles that are available and types of articles that are not available in the article type group;
wherein the inference component preferentially infers, as the type of the article corresponding to the article image, the types of articles that are available over the types of articles that are not available.

Sasaki teaches an article discrimination system, comprising:
a setting component that sets at least one of types of articles that are available and types of articles that are not available in the article type group (Sasaki: [0062], confirms the stock status (available or not available) of each registration commodity with reference to a stock management file managed by the store computer SC (management module). If a registration commodity, of which the quantity of stock is zero (not available), is detected from the stock management file, the second setting 
wherein the inference component preferentially infers, as the type of the article corresponding to the article image, the types of articles that are available over the types of articles that are not available (Sasaki: [0062], confirms the stock status (available or not available) of each registration commodity with reference to a stock management file managed by the store computer SC (management module). If a registration commodity, of which the quantity of stock is zero (not available), is detected from the stock management file, the second setting section 612 carries out a setting of excluding the registration commodity (commodity ID) from the similarity degree determination target to update the recognition target setting file).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gree to include preferentially inferring the types of articles that are available over the types of articles that are not available as taught by Sasaki, with the article discrimination system as taught by Gree with the motivation of efficiently carrying out recognition of a commodity (Sasaki: [0063]).

As per Claim 3, Gree discloses an article discrimination system, wherein the inference component has a discriminator that has been trained, by machine learning, about the relationship between the first information and the type of the article (Gree: Claim 7).

As per Claim 4, Gree discloses an article discrimination system, further comprising an input component to which the type of the article corresponding to the article image is input (Gree: Claim 6 and Claim 8), 
wherein the discriminator additionally learns the relationship between the first information and the type of the article based on the input to the input component (Gree: Claim 6 and Claim 8).

As per Claim 5, Gree fails to disclose an article discrimination system, further comprising a first storage component that stores at least one of the types of articles that are available and the types of articles that are not available, 
wherein the setting component sets, based on the information stored in the first storage component, at least one of the types of articles that are available and the types of articles that are not available.

Sasaki teaches an article discrimination system, further comprising a first storage component that stores at least one of the types of articles that are available and the types of articles that are not available (Sasaki: [0062]), 
wherein the setting component sets, based on the information stored in the first storage component, at least one of the types of articles that are available and the types of articles that are not available (Sasaki: [0062]).
 


As per Claim 6, Gree fails to disclose an article discrimination system, further comprising a second storage component that stores a schedule relating to scheduled availabilities of the articles, 
wherein the setting component sets, based on the schedule stored in the second storage component, at least one of the types of articles that are available and the types of articles that are not available.

Sasaki teaches an article discrimination system, further comprising a second storage component that stores a schedule relating to scheduled availabilities of the articles (Sasaki: [0032] and [0062]), 
wherein the setting component sets, based on the schedule stored in the second storage component, at least one of the types of articles that are available and the types of articles that are not available (Sasaki: [0032] and [0062]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gree to include preferentially inferring the types of articles that are available over the types of articles that are not available as taught by 

As per Claim 7, Gree discloses a checkout processing system comprising: 
the article discrimination system according to claim 1 (Gree: Claim 6, and Claim 8); and 
a price determination device that determines, based on the type of the article inferred by the inference component of the article discrimination system, a price of the article appearing in the article image (Gree: Claim 6).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687